             Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 1 of 10




 1
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                      WESTERN DISTRICT OF WASHINGTON
 7
      ARMAND R. CALHOUN,
 8                                                  NO: 3:21-CV-5081-RHW
 9                              Plaintiff,
                                                    ORDER DIRECTING PLAINTIFF
10          v.                                      TO SHOW CAUSE
11
      U.S. DISTRICT JUDGE BENJAMIN
12
      H. SETTLE,
13
14                              Defendant.

15
16         On January 25, 2021, Plaintiff Armand R. Calhoun filed a pro se civil rights
17   complaint against Defendant U.S. District Judge Benjamin H. Settle. ECF No. 1.
18
19   On February 1, 2021, the Clerk’s Office sent Plaintiff a letter regarding the

20   reassignment to the undersigned judge and notified Plaintiff of deficiencies in the
21
     complaint. ECF No. 2. Specifically, the complaint is not signed as required by
22
23   Local Civil Rule (“LCR”) 10(e)(4) and LCR 11; the complaint is not accompanied
24
     by a Notice of Related Cases under LCR 3(g); and Plaintiff has failed to pay the
25
26   filing fee of $402.00, or alternatively, file an application to proceed In Forma
27   Pauperis (“IFP”) as required under LCR 3(b) and 3(c). ECF No. 2. The Clerk’s
28


     ORDER DIRECTING PLAINTIFF TO SHOW CAUSE ~ 1
             Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 2 of 10




 1   Office gave Plaintiff until March 3, 2021 to correct the deficiencies. ECF No. 2.
 2   As of the date of this order, the Plaintiff has still not complied.
 3
           A copy of the referenced local rules is attached to this order (LCR 3, 10, 11).
 4
 5   The Court’s Local Rules can also be found online at
 6
     https://www.wawd.uscourts.gov/local-rules-and-orders.
 7
 8         The Court is unable to serve Defendant with the complaint until Plaintiff
 9   cures these deficiencies.
10
           Plaintiff is hereby ordered to comply with these rules, or otherwise show
11
12   cause why this case should not be dismissed within ten (10) days of the date of
13
     this order. Failure to comply with this order may result in the termination of
14
15   this lawsuit.
16
           Accordingly,
17
18         IT IS HEREBY ORDERED:

19         1.        Plaintiff Armand Calhoun shall cure the deficiencies set forth in ECF
20
     No. 2: sign the complaint; pay the appropriate filing fee or complete an application
21
22   to proceed in forma pauperis; complete a notice of related cases.
23
           2.        Plaintiff is directed to SHOW CAUSE, in writing, as to why the case
24
25   should not be dismissed within ten (10) days of the date of this order.
26   ///
27
     ///
28


     ORDER DIRECTING PLAINTIFF TO SHOW CAUSE ~ 2
             Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 3 of 10




 1         IT IS SO ORDERED. The District Court Executive is directed to enter this
 2   Order and provide a copy to Plaintiff.
 3
           DATED this 23rd day of March, 2021.
 4
 5
 6
 7                                                  s/ Robert H. Whaley
 8                                                   Robert H. Whaley
                                              United States District Court Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER DIRECTING PLAINTIFF TO SHOW CAUSE ~ 3
         Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 4 of 10




                                             LCR 3

                 COMMENCEMENT AND ASSIGNMENT OF ACTIONS

(a) Civil Cover Sheet Required

Every civil action, except civil actions filed by persons in state or federal custody challenging
conviction, sentence, or conditions of confinement, shall be accompanied by a Civil Cover Sheet,
Form JS-44 revised. All civil actions in which jurisdiction is invoked in whole or in part under
28 U.S.C. § 1338 (regarding patents, copyrights and trademarks) shall be accompanied by the
required notice to the Patent and Trademark Office, Form AO 120, in patent and trademark
matters, and by the required notice, Form AO 121, in copyright matters. These forms are
available on the court’s website and on the U.S. Courts website at www.uscourts.gov.

(b) Filing Fee Required

A party must pay the Civil Filing Fee when it files or removes any civil action except for
proceedings in forma pauperis under LCR 3(c) or as otherwise exempted by law. The Fee
Schedule is available on the court’s website.

(c) Proceedings In Forma Pauperis (Without Payment of Court Fees)

At the time application is made under 28 U.S.C. § 1915 or other applicable acts of Congress for
leave to commence any civil action or to file any petition or motion without being required to
prepay fees and costs or give security for them, each petitioner, movant or plaintiff shall:

     (1) Complete the in forma pauperis application approved for use in this district for the
     specific type of case; and

     (2) File a written consent that the recovery, if any, in the action, to such amount as the
     court may direct, shall be paid to the clerk who may pay therefrom all unpaid fees and costs
     taxed against the plaintiff, and to his attorney the amount which the court allows or
     approves as compensation for the attorney’s services.

     (3) In all proceedings in forma pauperis, for a writ of habeas corpus, or under 28 U.S.C. §
     2255, the marshal shall pay all fees of witnesses for the party authorized to proceed in
     forma pauperis, upon the certificate of the judge.

(d) Initial Case Assignment

Unless otherwise provided in these Rules or the General Orders of the Court, all actions, causes
and proceedings shall be assigned by the clerk to judges by random selection.

(e) Intradistrict Assignment and Reassignment

     (1) In all civil cases in which all defendants reside, or in which all defendants have their
     principal places of business, or in which the claim arose in the counties of Clallam, Clark,
     Cowlitz, Grays Harbor, Jefferson, Kitsap, Lewis, Mason, Pacific, Pierce, Skamania,
         Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 5 of 10




     Thurston, and Wahkiakum, the case will usually be assigned to a judge in Tacoma. In all
     civil cases in which all defendants reside or in which all defendants have their principal
     places of business, or in which the claim arose in the counties of Island, King, San Juan,
     Skagit, Snohomish, or Whatcom, the case will usually be assigned to a judge in Seattle. A
     civil action arises where a substantial part of the events or omissions that give rise to the
     claim occurred or where a substantial part of the property that is the subject of the action is
     situated. Cases removed from state court will be initially assigned to the Seattle Division or
     Tacoma Division according to the county where the action is pending.

     (2) In some circumstances, the court may determine or a judge will order that a case that
     would otherwise be considered a Tacoma case be assigned to a Seattle judge, and vice
     versa.

     (3) See LCR 42 for additional information regarding the intradistrict transfer of cases to
     facilitate consolidation.

(f) Motions to Recuse

Whenever a motion to recuse directed at a judge of this court is filed pursuant to 28 U.S.C. § 144
or 28 U.S.C. § 455, the challenged judge will review the motion papers and decide whether to
recuse voluntarily. If the challenged judge decides not to voluntarily recuse, he or she will direct
the clerk to refer the motion to the chief judge, or the chief judge’s designee. If the motion is
directed at the chief judge, or if the chief judge or the chief judge’s designee is unavailable, the
clerk shall refer it to the active judge with the highest seniority.

(g) Notice of Related Cases

     (1) A plaintiff must list all related cases in the Civil Cover Sheet and, if there are any, file a
     Notice of Related Cases, with its first appearance;

     (2) A removing defendant must list all related cases in the civil cover sheet and file a
     notice of Related Cases with its first appearance; and

     (3) Unless an action is listed as related in the Civil Cover Sheet or the original Notice of
     Related Cases, parties who have appeared must file a Notice of Related Cases alerting the
     court within five days of learning of any other action that was or is pending in this district
     that may be related to the party’s case.

     The notice should include the case number, presiding judge, and parties involved in the
     related case, and an explanation of the relationship between or among the cases.

     (4) An action is related to another when the actions:

       (A) concern substantially the same parties, property, transaction, or event; and

       (B) it appears likely that there will be an unduly burdensome duplication of labor and
       expense or the potential for conflicting results if the cases are conducted before different
       judges.
         Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 6 of 10




(h) Notice of Pendency of Other Action in Another Jurisdiction or Forum

Whenever a party knows or learns that its pending case involves all or a material part of the same
subject matter and all or substantially the same parties as another action that is pending in any
other federal or state court, before an administrative body, or before an arbitrator, the party must
file a Notice of Pendency of Other Action within five days of learning of the other action. The
Notice must contain the title and case number of the other action, a brief description of the other
action, the title and location of the court or other forum in which the other action is pending, a
statement of any relationship between the two actions, a statement regarding whether transfer
should be effected pursuant to 28 U.S.C. § 1407 (Multi District Litigation Procedures) if the
action is pending in another U.S. District Court, and a statement regarding whether coordination
between the actions might avoid conflicts, conserve resources and promote an efficient
determination of the action.

(i) Transfer or Remand of Actions; Effective Date

Unless otherwise ordered by the court, an order transferring a case to another district or
remanding a case shall become effective 14 days after the date the order is filed.
           Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 7 of 10




                                             LCR 10

               FORM OF PLEADINGS, MOTIONS AND OTHER FILINGS

(a) Reserved

(b) Reserved

(c) Reserved

(d) Size

Page size of all pleadings, motions and other filings shall be 8 ½ x 11 inch.

(e) Format

All pleadings, motions or other filings should include the following:

     (1) Margins and Fonts. No less than three inches of space should be left at the top of the
     first page. All other margins must be at least one inch wide, although formatted lines and
     numbering, attorney information, the name of the judge(s) to whom copies should be sent,
     and footers may be placed in the margins. Examples of correctly formatted pages are
     attached as Appendix A. The text of any typed or printed brief must be 12 point or larger
     and must, with the exception of quotations, be double spaced or exactly 24 points.
     Footnotes must be 10 point or larger and may be single spaced. A proportionally spaced
     font must be used on all typed filings.

     (2) Title. Each pleading, motion or other filing shall contain the words “United States
     District Court, Western District of Washington” on the first page and, in the space below
     the docket number, a title indicating the purpose of the paper and the party presenting it.

     (3) Bottom Notation. At the left side of the bottom of each page, an abbreviated title of the
     pleading, motion or other filing should be repeated, followed by the case number. The page
     number should be placed after the abbreviated title or in the middle of the bottom of each
     page. At the right side of the bottom of each page, the law firm (if any), mailing address
     and telephone number of the attorney or party preparing the paper should be printed or
     typed.

     (4) Dates and Signature Lines. All pleadings, motions and other filings shall be dated and
     signed as provided by Federal Rule of Civil Procedure 11, LCR 11, and the court’s
     Electronic Filing Procedures. If an original document is required to be filed with the court,
     any required signature thereto must also be original. The court might not consider
     improperly signed or unsigned documents.

     (5) Numbered Paper. Each pleading, motion or other filing shall bear line numbers in the
     left margin, leaving at least one-half inch of space to the left of the numbers.

     (6) Citation to the Record. In all cases where the court is to review the proceedings of an
    Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 8 of 10




administrative agency, transcripts, deposition testimony, etc., the parties shall, insofar as
possible, cite the page and line of any part of the transcript or record to which their
pleadings, motions or other filings refer. Citations to documents already in the record,
including declarations, exhibits, and any documents previously filed, must include a citation
to the docket number and the page number (e.g., Dkt. # at p. ) and citations to legal
authority must include page numbers.

(7) Proposed Orders. Any document requiring the signature of the court shall bear the
signature of the attorney(s) presenting it preceded by the words “Presented by” on the left-
hand side of the last page and shall provide as follows:

“Dated this     day of (Insert Month), (Insert Year).

“

“UNITED STATES DISTRICT JUDGE [or UNITED STATES MAGISTRATE JUDGE]”

(8) Electronic Filing of Documents. All documents filed with the court shall be in
accordance with the Electronic Filing Procedures for Civil and Criminal Cases adopted by
General Order of the court. The Electronic Filing Procedures are available on the court’s
web site at www.wawd.uscourts.gov and from the Clerk’s Office.

(9) Courtesy Copies. Unless otherwise ordered by the Court, when documents that exceed
50 pages in length are filed electronically, a paper copy of the document shall be delivered
to the Clerk’s Office for chambers. The 50–page requirement is determined by the
aggregate total of pages for each filing, as defined in the court’s Electronic Filing
Procedures. The judge’s copy shall not be delivered directly to chambers unless the judge
has so instructed. The copy for chambers shall be clearly marked with the words “Courtesy
Copy of Electronic Filing for Chambers.” Further clarification on courtesy copies may be
obtained by reviewing the assigned judge’s Web page and/or the Electronic Filing
Procedures for Civil and Criminal cases, available at http://wawd.uscourts.gov.

The copies of all papers must indicate in the upper right-hand corner of the first page the
name of the district judge or magistrate judge to whom the copies are to be delivered.
Courtesy copies must be delivered to the court no later than the business day after filing,
except that courtesy copies of motions for temporary restraining orders and oppositions
must be delivered the same day. Unless the court otherwise directs, the parties shall not
provide duplicate copies of state court records in prisoner cases or of an administrative
record filed pursuant to LCR 79(h).

In those circumstances where a judge’s courtesy copy of a document is to be delivered to
the court, it shall contain no items other than 8 ½ x 11 inch paper, unless larger original
documents are being filed as exhibits. Copies may not be submitted in three-ring binders,
but must be three-hole punched, tabbed, and bound by rubber bands or clips.

The courtesy copy must be identical to the filed copy. For electronic filers, the courtesy
copy must be printed from PACER so that the CM/ECF header, which contains the cause
number and docket number, appears at the top of each page. Parties should consult their
         Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 9 of 10




     assigned judge’s web page at www.wawd.uscourts.gov for additional guidance regarding
     courtesy copies.

     (10) Marking Exhibits. All exhibits submitted in support of or opposition to a motion must
     be clearly marked with divider pages. References in the parties’ filings to such exhibits
     should be as specific as possible (i.e., the reference should cite specific page numbers,
     paragraphs, line numbers, etc.). All exhibits must be marked to designate testimony or
     evidence referred to in the parties’ filings. Acceptable forms of markings include
     highlighting, bracketing, underlining or similar methods of designations but must be clear
     and maintain the legibility of the text.

     (11) Format of Originals. Originals of documents filed with the court shall not contain
     double-sided pages or items other than 8 ½ x 11 inch paper, unless double-sided or larger
     original documents are being filed as exhibits. If an original document is required to be
     filed with the court, any required signature thereto must also be original.

(f) Name and Address of Parties and Attorneys

Any attorney representing any party or any party not represented by an attorney must file a
notice with the court of any change in address, telephone number or e-mail address. Such notice
must be received by the Clerk’s Office within ten days of the change. All subsequent pleadings,
motions or other filings shall reflect the new address and telephone number. The address and
telephone number of the party or its attorney, noted on the first pleadings, motions or other
filings or as changed by individual notice, shall be conclusively taken as the last known address
and telephone number of said party or attorney.

(g) Stipulated Motions

If the parties seek a court order related to their stipulation, they should file a stipulated motion
pursuant to LCR 7(d)(1). If a stipulated motion would alter dates or schedules previously set by
the court, the parties shall clearly state the reasons justifying the proposed change. Such
stipulated motions should rarely be necessary, and are disfavored by the court. Stipulations and
stipulated motions shall be binding on the court only if adopted by the court through an order.
An order based upon a stipulation shall be sufficient if the words “It is so ordered,” or their
equivalent, are endorsed on the stipulation at the close thereof and if this endorsement is signed
by the court.
        Case 3:21-cv-05081-RHW Document 5 Filed 03/23/21 Page 10 of 10



                                             LCR 11

                              SIGNING FILINGS; SANCTIONS

(a) Signature


A document signed electronically (by either a digital signature or by an attorney using the “s/
Name” convention) has the same force and effect as if the person had affixed a signature to a
paper copy of the document, unless an original document is otherwise required. If an original
document is required to be filed with the court, any required signature thereto must also be
original. Electronic signatures must be in conformance with this district’s Electronic Filing
Procedures for Civil and Criminal Cases.

(b) Notifying the Court of Settlement

Attorneys must advise the court promptly when a case is settled or when for other reasons it will
not be ready for trial at the time set. An attorney who fails to promptly notify the court may be
subject to such discipline as the court deems appropriate, including the imposition of costs or of
a fine.

(c) Sanctions for Non-Participation, Non-Compliance, or Multiplying or Obstructing
Proceedings

Failure of an attorney for any party to appear at a pretrial conference or to complete the
necessary preparations therefor, or to appear or be prepared for trial on the date assigned, may be
considered an abandonment or failure to prosecute or defend diligently, and judgment may be
entered against that party either with respect to a specific issue or the entire case.

An attorney or party who without just cause fails to comply with any of the Federal Rules of
Civil or Criminal Procedure, these rules, or an order of the court, or who presents to the court
unnecessary motions or unwarranted opposition to motions, or who fails to prepare for
presentation to the court, or who otherwise so multiplies or obstructs the proceedings in a case
may, in addition to or in lieu of the sanctions and penalties provided elsewhere in these rules, be
required by the court to satisfy personally such excess costs and may be subject to such other
sanctions as the court may deem appropriate.
